FILED
                             NOT FOR PUBLICATION                             JUL 09 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



STEVE ALAN MAHONEY,                              No. 11-35321

               Plaintiff - Appellant,            D.C. No. 3:10-cv-05238-BHS

  v.
                                                 MEMORANDUM *
PIERCE COUNTY JAIL; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Steve Alan Mahoney appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging deliberate indifference to his

health while he was a pretrial detainee at the Pierce County Jail. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

dismissal for failure to exhaust administrative remedies under the Prison Litigation

Reform Act, 42 U.S.C. § 1997e(a), and for clear error its factual determinations.

Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We affirm.

      The district court properly dismissed the action because Mahoney did not

timely exhaust his administrative grievance remedies. See Woodford v. Ngo, 548

U.S. 81, 93-95 (2006) (exhaustion is mandatory and must be done in a timely

manner consistent with prison policies).

      Mahoney’s remaining contentions are unpersuasive.

      Appellee’s motion to strike portions of Mahoney’s opening brief and

appendix is denied.

      AFFIRMED.




                                           2                                  11-35321